In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-497 CV

____________________


IN THE INTEREST OF J.H., V.H. AND B.H.




On Appeal from the 217th District Court
Angelina County, Texas

Trial Cause No. CV 38031




MEMORANDUM OPINION (1)
	On January 13, 2005, we informed the parties that our jurisdiction was not apparent
from the notice of appeal, and notified them that the appeal would be dismissed for want
of jurisdiction unless we received a response showing grounds for continuing the appeal. 
No response has been filed.
	The Court finds the notice of appeal seeks to appeal the associate judge's report to
the referring court.  Tex. Fam. Code Ann. § 201.015 (Vernon 2002).  The temporary
order is not subject to interlocutory appeal.  Tex. Fam. Code Ann. § 109.002 (Vernon
2002).
	Accordingly, we hold the judgment from which the appellant appeals is
interlocutory, and the jurisdiction over this case is still vested in the trial court.  This
appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED.
									PER CURIAM
Opinion Delivered February 17, 2005 
Before McKeithen, C.J., Gaultney and Horton, JJ.
1. Tex. R. App. P. 47.4.